Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 20, 2017                                                                                   Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  153772                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 153772
                                                                    COA: 329396
                                                                    Wayne CC: 02-013849-FC
  TERRY DeJUAN HOLLIS,
            Defendant-Appellant.

  _________________________________________/

         By order of March 22, 2017, the prosecuting attorney was directed to answer the
  application for leave to appeal the March 24, 2016 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered, and it is DENIED, because the defendant has failed to meet the burden
  of establishing entitlement to relief under MCR 6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 20, 2017
           d0913
                                                                               Clerk